Citation Nr: 0018484	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-41 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for monomelic 
amyotrophy of the left hand and arm, claimed as secondary to 
herbicide exposure.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an increased (compensable) disability 
rating for suppurative otitis media.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for PTSD, for 
monomelic amyotrophy of the left hand and arm, and for 
hearing loss.  Also in that decision, the RO assigned a 0 
percent, noncompensable disability rating for suppurative 
otitis media.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for service 
connection for PTSD, and for an increased rating for 
suppurative otitis media.

2.  Mental health professionals have concluded that the 
veteran does not have PTSD.

3.  The veteran's suppurative otitis media has not been shown 
to have suppuration on the most recent examination, nor on 
the majority of recent opportunities for medical observation.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate PTSD during 
service, or as a result of experiences during service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).

2.  The criteria for a compensable disability rating for 
suppurative otitis media have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.86, 
Diagnostic Code 6200 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The veteran contends that he has PTSD as a result of 
traumatic experiences during his service in Vietnam.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  PTSD 
is a psychiatric disorder that arises from exposure to a 
psychologically traumatic event, or stressor.  For purposes 
of establishing service connection, it is recognized that 
PTSD symptoms may first become manifest many years after 
exposure to stressors during service.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish a well grounded claim for service connection for 
PTSD, the veteran must submit medical evidence of a current 
disability, lay evidence of a stressor during service, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  For 
purposes of determining whether a claim is well grounded, the 
evidence submitted is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The veteran's claims file contains psychiatric findings that 
the veteran currently has a psychological disorder.  The 
veteran has described traumatic experiences that occurred 
during his Vietnam service.  Professionals who have examined 
the veteran have indicated that the veteran has some symptoms 
that suggest PTSD.  The Board finds that the evidence is 
sufficient to make the veteran's claim for service connection 
for PTSD possible and plausible, and thus well grounded.

When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board finds that the 
facts relevant to the claim for service connection for PTSD 
have been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.  The Board notes that it appears that the 
claims file may not contain the complete service medical 
records from the veteran's period of active service in 1966 
through 1970.  As the veteran does not contend that he 
received mental health treatment during service, the Board 
concludes that a reasonable and fair adjudication of the 
claim for service connection for PTSD will not be hampered by 
the possible absence of some records from that period.

Once it is established that a claim for service connection 
for PTSD is a well grounded claim, service connection for 
PTSD may be shown by medical evidence establishing a clear 
diagnosis of PTSD, credible supporting evidence that a 
claimed stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1996).

The veteran has described traumatic combat experiences from 
his service as a corpsman in Vietnam.  In claims for service 
connection for PTSD, if a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996).  The veteran's service records 
indicate that he had service in Vietnam, and that he was 
awarded the Combat Action Ribbon.  The veteran's Combat 
Action Ribbon is sufficient to establish the occurrence of 
the stressors during service that the veteran has reported.  
See Marcoux v. Brown, 10 Vet. App. 3 (1996).

The most significant obstacle to the veteran's claim for 
service connection for PTSD is the lack of a clear diagnosis 
that he has PTSD.  Medical treatment notes in the claims file 
indicate that in December 1976 the veteran was found to have 
mental depression.  In March 1982, the veteran reported 
feeling a little nervous.  In April 1996, the veteran was 
evaluated for substance abuse at a VA facility.  In VA 
treatment notes from July 1996, the veteran reported a long 
history of depression, social isolation, sleep difficulties, 
and anxiety.  The veteran reported that he had experienced 
these problems since his return from service in Vietnam.  A 
VA social worker listed impressions of polysubstance 
dependence, rule out major depressive episode, rule out PTSD.

On VA examination in November 1996, the veteran reported that 
he had served as a corpsman in Vietnam.  He reported that he 
was in active combat, and that he had been the first to 
arrive to treat casualties.  He reported that he continued to 
have thoughts about his experiences in Vietnam, with 
nightmares at least once a week.  He reported that he became 
startled and jumpy when he heard a car backfiring or a 
helicopter overhead.  The veteran reported that he had been 
hospitalized for psychiatric treatment at a VA facility in 
the late 1970s, when he became very paranoid.  He reported 
that he had also received psychiatric treatment in April 
1996, for substance abuse.  The veteran reported that he felt 
that his life had changed after his service in Vietnam.  He 
reported that he had trouble concentrating and trouble 
comprehending what he read or heard.  He reported that he had 
periods of depression, and that he felt paranoid.  The 
examining psychiatrist noted that the veteran seemed mildly 
to moderately anxious.  The examiner listed diagnoses of 
alcohol dependence; marijuana dependence, in remission; and 
anxiety disorder, not otherwise specified (NOS).  The 
examiner commented:

While [the veteran] has some symptoms 
suggesting Post-Traumatic Stress 
Disorder, I do not feel that these 
symptoms were of a severity, frequency, 
or dominance in his symptom complex to 
merit the criteria for PTSD.  Rather, I 
find that he has an Anxiety Disorder, NOS 
with symptoms overlapping other Anxiety 
Disorders including Generalized Anxiety 
Disorder, PTSD, and Obsessive-Compulsive 
Disorder.

At this time,...Alcohol Dependence is his 
primary diagnosis.

In August 1999, the veteran had a repeat examination by the 
same VA psychiatrist who examined him in November 1996.  The 
veteran underwent neuropsychological testing.  The veteran 
acknowledged some repetitive and compulsive-like behavior.  
Test results showed symptoms of anxiety and depression, with 
a suggestion of exaggeration of symptoms.  The psychologist 
who administered the testing stated that the previous 
diagnosis of anxiety disorder NOS was probably consistent 
with the test findings, although he could not rule out PTSD 
based on the test findings.  The examining psychiatrist found 
that the psychological testing supported his findings, and he 
confirmed his 1996 diagnoses of alcohol dependence and 
anxiety disorder, NOS.

While mental health professionals who have examined the 
veteran have found that he has some symptoms in common with 
PTSD, they have concluded that his condition and symptoms do 
not meet the criteria for a diagnosis of PTSD.  As the 
evidence does not include a clear diagnosis that the veteran 
has PTSD, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  Therefore, that claim is denied.



Otitis Media

The veteran is seeking a higher, compensable disability 
rating for chronic suppurative otitis media.  The Court has 
established that when a claimant was awarded service 
connection for a disability, and the claimant subsequently 
appealed the RO's initial assignment of the rating for those 
disabilities, the claim is well grounded as long as the 
rating schedule provides for a higher rating and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
The veteran appealed the rating initially assigned for his 
otitis media, and the rating schedule provides for a 
compensable rating for that disorder.  Therefore, the Board 
finds that the claim for a higher rating is well grounded.  
The Board also finds that the facts relevant to that claim 
have been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

Under the rating schedule, chronic suppurative otitis media 
is rated as 10 percent disabling, or with aural polyps.  
38 C.F.R. § 4.86, Diagnostic Code 6200 (1999).  Records of 
medical treatment and examination at VA and military 
facilities reflect that the veteran's otitis media was 
observed to be symptomatic on a number of occasions in the 
1980s and 1990s.  In October 1986, whitish exudate was noted 
in the right ear canal.  In May 1996, an examiner noted 
discharge, with odor, from the veteran's left ear.  On VA 
examination in November 1996, the veteran reported that he 
felt pressure or fullness in his ears two to three times per 
week.  The examiner noted that the veteran's ear canals were 
erythematous, and that there was mild myringosclerosis, but 
with no current evidence of infectious disease.  In October 
1998, the veteran reported that his ears had pain and 
discharge.  On VA examination in June 1999, the examiner 
noted that the veteran's ear canals were normal, with no 
active ear disease at the time of that examination.  The 
examiner noted that the veteran reported at least two to 
three ear infections per year.

The rating schedule provides for a 10 percent rating for 
suppurative otitis media during suppuration.  The records 
have indicated that on medical observation suppuration has 
been present in the veteran's ears on some occasions, and 
absent on others.  On the most recent examination, the 
examiner saw no active suppuration or disease.  In addition, 
there is no evidence that the veteran has aural polyps.  The 
Board finds that suppuration has not been observed on the 
most recent examination, nor so frequently as to be 
considered present at most times.  Therefore, a compensable 
rating is not presently warranted, and the claim for an 
increased rating must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable disability rating for 
suppurative otitis media is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

Monomelic Amyotrophy

The veteran is seeking service connection for a disorder of 
his left hand and arm, diagnosed as monomelic amyotrophy.  He 
contends that the disorder developed as a result of an injury 
that occurred while he was in Vietnam, or as a result of 
exposure to herbicides such as Agent Orange during his 
service in Vietnam.  The Board notes that the veteran's 
claims file contains copies of medical records from the 
veteran's service in the reserves.  The claims file contains 
a few pages of service medical records from the veteran's 
period of active service in 1966 through 1970, but the active 
duty records do not appear to be complete.  As the veteran 
attributes a current disorder of his left upper extremity to 
an injury during service, the RO should attempt to obtain the 
complete medical records from the veteran's 1966 through 1970 
active duty period.

Hearing Loss

The veteran is seeking service connection for hearing loss.  
He contends that he was exposed to loud noises during his 
service in Vietnam.  Service connection for hearing loss is 
regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1999).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

The claims file does not contain any record of testing of the 
veteran's hearing during his active service in 1966 to 1970.  
As noted above, the medical records from the veteran's period 
of active service appear to be incomplete, and the Board has 
remanded the case for an attempt to obtain the complete 
records.  VA audiometric testing from November 1997 revealed 
results that met the criteria for a hearing loss disability 
in the right ear, but not in the left ear.  In a VA 
examination in August 1999, the examiner reported that the 
veteran had hearing loss with noise exposure, that it would 
be reasonable to expect that his hearing had worsened since 
the most recent testing in 1997, and that new audiometric 
testing was indicated.  To allow for adjudication based on 
current information, new audiometric testing should be 
performed.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


Accordingly, this case is REMANDED for the following:

1.  The RO should seek complete service 
medical records from the veteran's period 
of active service from August 1966 
through June 1970.  The RO should 
associate those records with the claims 
file.  If the RO is informed that the 
veteran's records are believed to have 
been destroyed in the 1974 fire at the 
National Personnel Records Center, the RO 
should associate with the veteran's 
claims file the notification of the 
probable loss of the records.

2.  The RO should schedule the veteran 
for audiometric testing.  The results of 
the testing should be associated with the 
claims file.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an 

opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

